EXHIBIT 10.29


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT, entered into as of October 2, 2013, by and between
CAS Medical Systems, Inc., a Delaware corporation (the "Company", which term
includes any successor to CAS Medical Systems, Inc., by merger or otherwise),
and Brian J. Wagner (the "Employee.")
 
WITNESSETH:
 
WHEREAS, the Company desires to appoint Employee to serve as Chief Commercial
Officer and Employee desires to accept such employment effective October 2,
2013.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the parties hereto agree as follows:
 
Section 1.  Employment
 
The Company will employ the Employee, and the Employee will perform services for
the Company and its subsidiaries, on the terms and conditions set forth in this
Agreement and for the period specified in Section 3 hereof ("Term of
Employment").
 
Section 2.  Duties
 
The Employee, during the Term of Employment, will serve the Company as its Chief
Commercial Officer or such other titles, duties and responsibilities as are
assigned to him by the Chief Executive Officer of the Company.  The Employee
will perform his duties hereunder faithfully and to the best of his abilities
and in furtherance of the business of the Company and its subsidiaries, and will
devote his full business time, energy, attention and skill to the business of
the Company and its subsidiaries and to the promotion of its interests, except
as otherwise agreed by the Company.
 
Section 3.  Term of Employment
 
The Employee's employment hereunder shall be "at will" and is terminable at any
time by either party, subject to the provisions of Sections 9 and 10 hereof.
 
Section 4.  Salary and Bonus
 
(a)           The Employee will receive, as compensation for his duties and
obligations to the Company pursuant to this Agreement, a base salary at the
annual rate of Two Hundred and Fifty Thousand Dollars ($250,000.00), payable in
substantially equal installments in accordance with the Company's payroll
practice.  It is agreed between the parties that the Company will review the
base annual salary from time to time and may, but will not be obligated to, in
the discretion of the Compensation Committee of the Board of Directors of the
Company, increase such annual base salary.
 
(b)           Bonus.  During the Term of Employment, the Employee will be
eligible for an annual bonus, with a target equal to forty (40) percent of his
annual salary (pro-rated for any partial period according to the provisions of
Section 9), payable in the form of cash or Company common stock as determined at
the sole discretion of the Compensation Committee of the Board of
Directors.  Any bonus payable hereunder shall be calculated after the close of
the end of the calendar year, and thereafter paid in a lump sum by no later than
the 15th day of the third month following the end of the calendar year in which
the right to the bonus is no longer subject to a substantial risk of forfeiture
(as defined for purposes of Internal Revenue Code Section 409A, including
Treasury Regulations Section 1.409A-1(d)).
 
 
 

--------------------------------------------------------------------------------

 
Section 5.  Equity Grants
 
As further consideration for the Employee’s employment at the Company and the
for the performance of his obligations under the non-solicitation and
non-competition provisions of this agreement, the Employee will be granted
non-qualified stock options to purchase 250,000 shares of the Common Stock of
the Company at a price to be determined by the official closing price of the
Company’s Common Stock on the NASDAQ market upon the effective date of this
Agreement.  Terms of this option grant shall be governed exclusively by the
Non-Qualified Stock Option Agreement entered into by Employee and the Company on
this same date.
 
Section 6.  Employee Benefits
 
Subject to any applicable non-discretionary probationary periods, during the
Term of Employment, the Employee will be entitled to participate in all employee
benefit programs of the Company as such programs may be in effect from time to
time.  Subject to any applicable probationary or similar periods, during the
Term of Employment, the Employee will also be entitled to participate in all
retirement programs of the Company for which current employees are eligible, as
such programs may be in effect from time to time (including the Company's 401(k)
plan).
 
Section 7.  Business Expenses
 
All reasonable travel and other out-of-pocket expenses incidental to the
rendering of services by the Employee hereunder, including travel expenses from
the Employee’s home to the Company’s headquarters and lodging in the Branford,
CT vicinity, will be paid by the Company and if expenses are paid in the first
instance by the Employee, the Company will reimburse him therefor upon
presentation of proper invoices; subject in each case to compliance with the
Company's reimbursement policies and procedures.  All reimbursements will be
paid in the same taxable year in which the expense is incurred; provided that
expenses incurred toward the end of the calendar year that cannot
administratively be reimbursed before the year end shall be reimbursed by no
later than March 15 of the following calendar year.
 
Section 8.  Vacations and Sick Leave
 
The Employee will be entitled to holidays recognized by the Company, plus 20
days of vacation and reasonable sick leave each year, in accordance with
policies of the Company, as determined by the Board of Directors.
 
Section 9.  Termination
 
(a)           Termination of Agreement by the Company for Convenience.  The
Company may terminate the Employee's employment and the Term of Employment for
convenience at any time upon written notice to the Employee, which termination
shall be effective upon delivery of such notice unless such notice specifically
provides for termination to be effective at a later date.
 
(b)           Termination of Employment by the Company for Serious Cause.  In
the event of Serious Cause (as defined below), the Company may terminate the
Employee's employment and the Term of Employment upon written notice of such
termination stating the Serious Cause upon which the Company relies for its
termination.  The Employee's employment and the Term of Employment will be
terminated effective as of the date specified in such notice, which will in no
event be earlier than the effective date of such notice as provided in Section
18.
 
"Serious Cause" means (i) the willful and continued failure by the Employee to
perform substantially his duties hereunder, other than by reasons of health,
after demand for substantial performance is delivered by the Company that
identifies the manner in which the Company believes the Employee has not
substantially performed his duties; (ii) the Employee will have been indicted by
any federal, state or local authority in any jurisdiction for, or will have
pleaded guilty or nolo contendere to, an act constituting a felony, (iii) the
Employee will have habitually abused any controlled substance (such as narcotics
or alcohol), or (iv) the Employee will have materially breached Employees
obligations under Section 11 or 12, or materially breached the Company’s Code of
Conduct, or engaged in acts of fraud, material dishonesty or gross misconduct
during the Term of Employment regardless of whether such acts were in connection
with the business of the Company.
 
 
 

--------------------------------------------------------------------------------

 
(c)           Termination of Employment by Employee for Good Reason.  The
Employee may terminate his employment and the Term of Employment in the event of
"Good Reason."  Termination for Good Reason means a resignation of employment
and Separation from Service (as such term is defined for purposes of Internal
Revenue Code Section 409A and Section 21(c) herein), within six (6) months
following the initial existence of one or more of the following conditions
arising without the Employee's written consent:
 
 
(i)
a reduction greater than five (5) percent in the aggregate in the Employee's
base salary or benefits, other than an across-the-board reduction affecting
substantially all members of senior management;

 
 
or

 
 
(ii)
a material breach of this Agreement by the Company (which shall include a
failure to make payments due hereunder); provided, in any such case, that (1)
the Employee shall provide, pursuant to Section 18 hereof, a prior written
notice specifying the reasons for his termination to the Company's Board of
Directors within sixty (60) days after the initial existence of the condition,
and give Company an opportunity to cure such condition (if curable), and (2)
"Good Reason" shall exist only if the Company shall fail to cure such condition
within thirty-one (31) days after its receipt of such prior written notice.  In
addition, until the actual Separation from Service, the Employee must remain
willing and able to continue to perform services in accordance with the terms of
this Agreement and the Employee must not be in breach of any of the Employee's
obligations hereunder.

 
(d)           Effect of Termination for Serious Cause or Without Good
Reason.  In the event of termination of the Employee's employment and the Term
of Employment by the Company for Serious Cause or by the Employee without Good
Reason, the Employee will forfeit all bonus amounts accruing for the then
current fiscal year, and the Company will be liable to the Employee only for (i)
any accrued but unpaid base salary and vacation, and (ii) reimbursement of
business expenses incurred prior to the date of termination.
 
(e)           Death, Retirement, Disability.  In the event of the death,
Retirement or Disability of the Employee, the Employee's employment and Term of
Employment will be terminated as of the date of such death, Retirement or
Disability and the Company will pay the Employee, or the Employee's estate or
legal representative, as appropriate, (i) any accrued but unpaid base salary and
vacation, (ii) any earned but unpaid bonus from a prior fiscal year (subject, if
applicable, to the terms of any deferred compensation arrangements), (iii)
reimbursement of business expenses incurred, but unpaid, prior to the date of
termination, and, (iv) if the death, Retirement or Disability occurs at a time
when more than one-half of the performance measuring for an annual performance
bonus has elapsed, the Employee shall be eligible for a pro rata amount of the
performance bonus Employee would have otherwise earned had he remained employed
by the Company for the entire performance period paid (notwithstanding any
language in this agreement to the contrary) as provided in the normal course
under Section 4 above.
 
"Disability" means the Employee's inability, for reasons of health, to carry out
the functions of his position for a total of one hundred eighty (180) days
during any twelve (12) month period.  "Retirement" will mean retirement from
employment upon or after attaining age sixty-five (65) or such earlier age
agreed to by the Company.
 
(f)           Effect of Termination Without Serious Cause or With Good
Reason.  If (i) the Company terminates the Employee's employment without Serious
Cause, or (ii) the Employee terminates his employment for Good Reason, the
Company shall pay the Employee a separation pay benefit (the "Severance
Payment") equal to six (6) months of the Employee's annual rate of base salary
(as of the Employee's Separation from Service date) as described below.
 
 
(1)
Payment of the Severance Payments shall commence as of the Employee's Separation
from Service date, and shall continue thereafter in equal fixed installments
over a six month period in accordance with the Company's standard payroll
procedures and normal payroll dates then in effect.

 
 
(2)
In the event the value of the Severance Payments shall exceed two times the
lesser of the Employee's annualized compensation or the maximum amount that may
be taken into account for qualified plan purposes (in each case, as determined
in accordance with Treasury Regulation Section 1.409A-1 (b)(9)(iii)(A)), the
excess shall not be paid as provided in (1), above, but instead shall be
withheld and paid on the first regularly scheduled payroll date immediately
following the date that is six months after the Employee's Separation from
Service date, without adjustment for the delay in payment.

 
 
 

--------------------------------------------------------------------------------

 
 
(3)
In no event shall Severance Payments be accelerated, nor shall the Employee be
eligible to defer payment of Severance Payments to a later date.

 
 
(4)
If COBRA continuation coverage under any Company healthcare plan is elected by
the Employee, the Company shall provide such coverage on the same terms with
respect to employee cost and employer subsidy as was being made available to the
Employee immediately before the termination; provided however, that the Company
may elect not to provide such healthcare benefit in the event that by doing so
the Company would be subject to a penalty under any applicable laws or
regulations.

 
In addition, the Employee will be entitled to prompt payment of (A) any accrued
but unpaid salary and vacation, (B) any earned but unpaid bonus from a prior
fiscal year (subject, if applicable, to the terms of any deferred compensation
arrangements), and, if the Separation of Service occurs at a time when more than
one-half of the performance measuring for an annual performance bonus has
elapsed, the Employee shall be eligible for a pro rata amount of the performance
bonus Employee would have otherwise earned had he remained employed by the
Company for the entire performance period paid (notwithstanding any language in
this agreement to the contrary) as provided in the normal course under Section 4
above, and (C) reimbursement of business expenses incurred prior to the date of
termination.
 
All payments under Section 9 or Section 10 of (i) any accrued but unpaid base
salary and vacation, (ii) any earned but unpaid bonus from a prior fiscal year,
and (iii) reimbursement of business expenses incurred prior to the date of
termination shall be paid in a single sum on the first regularly scheduled
payroll date immediately following the Employee's separation from service.
 
For purposes of this Agreement, "termination of employment", "retirement" and
words of similar import shall mean the Employee's Separation from Service as
defined in Section 409A of the Code and final regulations issued thereunder.
 
(g)           No Other Obligations.  In the event of the termination of the
Employee's employment and the Term of Employment pursuant to Sections 9 or 10
herein, the Company will have no obligations to the Employee other than those
set forth in Sections 9 or 10 herein.
 
Section 10.  Change of Control
 
(a)           Effect of Termination.  If (i) the Company terminates the
Employee's employment without Serious Cause, or (ii) the Employee terminates
employment with the Company for Good Reason, and, in the case of either (i) or
(ii) above, the Employee's employment is terminated (A) under circumstances
constituting an Involuntary Separation from Service within the meaning of
Treasury Regulations Section 1.409A-l(n) and (B), and as defined in Section
21(c) herein, within the period beginning on the date that a Change of Control
is formally proposed to the Company's Board of Directors and ending on the sixth
month anniversary of the date on which such Change of Control occurs, the
Company shall pay the Employee a separation pay benefit (the "Change of Control
Severance Payment") equal to six (6) months of the Employee's base salary (as of
the· Employee's Separation from Service date) and will make available a
subsidized healthcare benefit, as described below.
 
 
(1)
Payment of the Change of Control Severance Payments shall commence as of the
Employee's Separation from Service date, and shall continue thereafter in equal
fixed installments over a six month period in accordance with the Company's
standard payroll procedures and normal payroll dates then in effect.

 
 
(2)
In the event the value of the Severance Payments shall exceed two times the
lesser of the Employee's annualized compensation or the maximum amount that may
be taken into account for qualified plan purposes (in each case, as determined
in accordance with Treasury Regulation Section 1.409A-1 (b)(9)(iii)(A)), the
excess shall not be paid as provided in (1), above, but instead shall be
withheld and paid on the first regularly scheduled payroll date immediately
following the date that is six months after the Employee's Separation from
Service date, without adjustment for the delay in payment.

 
 
 

--------------------------------------------------------------------------------

 
 
(3)
In no event shall Change of Control Severance Payments be accelerated, nor shall
the Employee be eligible to defer payment of Change of Control Severance
Payments to a later date.

 
 
(4)
If COBRA continuation coverage under any Company healthcare plan is elected by
the Employee, the Company shall provide such coverage on the same terms with
respect to employee cost and employer subsidy as was being made available to the
Employee immediately before the termination; provided however, that the Company
may elect not to provide such healthcare benefit in the event that by doing so
the Company would be subject to a penalty under any applicable laws or
regulations.

 
In addition, the Employee will be entitled to prompt payment of (A) any accrued
but unpaid salary and vacation, (B) any earned but unpaid bonus from a prior
fiscal year (subject, if applicable, to the terms of any deferred compensation
arrangements), and, if the Separation of Service occurs at a time when more than
one-half of the performance measuring for an annual performance bonus has
elapsed, the Employee shall be eligible for a pro rata amount of the performance
bonus Employee would have otherwise earned had he remained employed by the
Company for the entire performance period paid (notwithstanding any language in
this agreement to the contrary) as provided in the normal course under Section 5
above, and (C) reimbursement of business expenses incurred prior to the date of
termination.
 
If any portion of the payments which the Employee has the right to receive from
the Company, or any affiliated entity or successor, hereunder would constitute
"excess parachute payments" (as defined in Section 280G of the Internal Revenue
Code) subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code, such excess parachute payments shall be reduced to the largest amount that
will result in no portion of such excess parachute payments being subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code.  In the event a
reduction must be in accordance with this paragraph, Change in Control Severance
Payments shall be reduced to the extent necessary.
 
The Employee will not be entitled to any benefits or other entitlements under
this section unless a Change of Control actually occurs.  Any amounts payable
pursuant to this Section 10 shall not duplicate amounts payable under Section 9
and vice versa.
 
(b)            Change of Control.  A "Change of Control" of the Company will be
deemed to have occurred if (i) any "person" (as such term is defined in Section
3(a)(9) and as used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the "Exchange Act"), excluding the Company or any of its subsidiaries,
a trustee or any fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries, an underwriter temporarily holding
securities pursuant to an offering of such securities or a corporation owned,
directly or indirectly, by shareholders of the Company in substantially the same
proportion as their ownership of the Company, becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing an increase from less than Twenty Percent
(20%) to Fifty Percent (50%) or more of the combined voting power of the
Company's then outstanding securities ("Voting Securities"); (ii) during any
period of not more than two (2) years, individuals who constitute the Board of
Directors of the Company (the "Board") as of the beginning of the period and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in clause (i) or
(iii) of this sentence) whose election by the Board or nomination for election
by the Company's shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at such
time or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; (iii) the stockholders of
the Company approve a merger, consolidation or reorganization or a court of
competent jurisdiction approves a scheme or arrangement of the Company, other
than a merger, consolidation, reorganization or scheme which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least Fifty Percent (50%) of
the combined voting power of the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger, consolidation,
reorganization or scheme or arrangement, and such transaction is completed; or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or any agreement for the sale of substantially all of the Company's
assets, and such transaction is completed.
 
 
 

--------------------------------------------------------------------------------

 
Section 11.  Agreement Not to Compete or Solicit
 
(a)           Covenant Not to Compete.  In exchange for the equity compensation
provided commensurate with Employee's appointment as Chief Commercial Officer
and in further consideration of the execution of this Agreement, the Employee
hereby covenants and agrees that at no time during the Term of Employment, nor
for a period of twelve (12) months immediately following the termination of the
Employee's employment for any reason, will he for himself or on behalf of any
other person or entity, directly or indirectly, provide any service (whether as
employee, consultant, owner or otherwise) to any person or entity engaged in the
business of developing, marketing or selling tissue oxygenation measurement
products, or any other product competitive with a product offered by the Company
at the time of such termination of employment (collectively a “Competitive
Product.”)  Notwithstanding the preceding sentence, (i) the Employee will not be
prohibited from owning less than one percent (1%) of any publicly traded
corporation, whether or not such corporation develops, markets or sells a
Competitive Product, and (ii) Employee shall not be prohibited from  becoming an
employee of a corporation that develops, markets or sells a Competing Product,
if (a) the Employee’s responsibilities relate solely to a corporate division
that does not develop, market or sell a Competing Product, and (ii) the new
employer has gross annual revenues at the date of employment of $500 million or
more.
 
(b)           Non-Solicitation.  In exchange for the equity compensation
provided commensurate with the Employee's appointment as Chief Commercial
Officer, and in further consideration of the execution of this Agreement, the
Employee hereby covenants and agrees that, at all times during the Term of
Employment and for a period of twelve (12) months immediately following the
termination thereof, the Employee will not directly or indirectly engage any
person or entity, or seek to engage any person or entity, that is employed by,
an advisor or consultant to, or a selling agent or representative of the Company
or any of its subsidiaries, to be an employee, consultant, advisor or selling
agent or representative for any other business entity.
 
Section 12.  Confidential Information
 
The Employee agrees to keep secret and retain in the strictest confidence all
confidential matters which relate to the Company or any affiliate of the
Company, including, without limitation, customer lists, client lists, trade
secrets, pricing policies and other business affairs of the Company and any
affiliate of the Company learned by him from the Company or any such affiliate
or otherwise before or after the date of this Agreement, and not to disclose any
such confidential matter to anyone outside the Company, or any of its
affiliates, whether during or after his period of service with the Company,
except as may be required in the course of a legal or governmental
proceeding.  Upon request by the Company, the Employee agrees to deliver
promptly to the Company upon termination of his services for the Company, or at
any time thereafter as the Company may request, all Company or affiliate
memoranda, notes, records, reports, manuals, drawings, designs, computer files
in any media and other documents (and all copies thereof) relating to the
Company's or any affiliate's business and all property of the Company or any
affiliate associated therewith, which he may then possess or have under his
control.
 
Section 13.  Remedy
 
(a)           Should the Employee engage in or perform, either directly or
indirectly, any of the acts prohibited by Sections 11 or 12 hereof, it is agreed
that any and all severance payments and related benefits hereunder shall
immediately terminate and the Company will also be entitled to full injunctive
relief, to be issued by any competent court of equity, enjoining and restraining
the Employee and each and every other person, firm, organization, association,
or corporation concerned therein, from the continuance of such violative
acts.  The foregoing remedies available to the Company will not be deemed to
limit or prevent the exercise by the Company of any or all further rights and
remedies which may be available to the Company hereunder or at law or in equity.
 
(b)           The Employee acknowledges and agrees that the covenants contained
in this Agreement are fair and reasonable in light of the consideration paid
hereunder, and the invalidity or unenforceability of any particular provision,
or part of any provision, of this Agreement will not affect the other provisions
or parts hereof.  If any provision hereof is determined to be invalid or
unenforceable and if any such provision will be so determined to be invalid or
unenforceable by reason of the duration or geographical scope of the covenants
contained therein, such duration or geographical scope, or both, will be reduced
to a duration or geographical scope solely to the extent necessary to cure such
invalidity.
 
 
 

--------------------------------------------------------------------------------

 
Section 14.  Successors and Assigns
 
This Agreement will be binding upon and inure to the benefit of the Employee,
his heirs, executors, administrators and beneficiaries, and the Company and its
successors and assigns.
 
Section 15.  Governing Law
 
This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of Connecticut, without reference to rules relating to
conflicts of law.
 
Section 16.  Entire Agreement
 
This Agreement constitutes the full and complete understanding and agreement of
the parties and supersedes all prior understandings and agreements as to
employment of the Employee.  This Agreement cannot be amended, changed, or
modified without the written consent of the parties hereto.
 
Section 17.  Waiver of Breach
 
The waiver of either party of a breach of any term of this Agreement will not
operate nor be construed as a waiver of any subsequent breach thereof.
 
Section 18.  Notices
 
Any notice, report, request or other communication given under this Agreement
will be written and will be effective upon delivery when delivered personally,
by overnight courier or by fax.  Unless otherwise notified by any of the
parties, notices will be sent to the parties as follows: (i) if to the Employee,
at the address set forth in the Company’s records, and (ii) if to the Company,
to CAS Medical Systems, Inc., 44 East Industrial Road, Branford, CT 06405,
Attention: President and CEO.
 
Section 19.  Severability
 
If any one or more of the provisions contained in this Agreement will be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.
 
Section 20.  Counterparts
 
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument.  Delivery of signatures by facsimile or electronic image
shall be valid for all purposes hereunder.
 
Section 21.  Internal Revenue Code Section 409A Compliance
 
(a)           The parties hereto recognize that certain provisions of this
Agreement may be affected by Section 409A of the Internal Revenue Code and
guidance issued thereunder, and agree to amend this Agreement, or take such
other action as may be necessary or advisable, to comply with Section 409A.
 
(b)           Notwithstanding anything herein to the contrary, it is expressly
understood that at any time the Company (or any successor or related employer
treated as the service recipient for purposes of Internal Revenue Code Section
409A) is publicly traded on an established securities market (as defined for
purposes of Internal Revenue Code Section 409 A), if a payment or provision of
an amount or benefit constituting a deferral of compensation is to be made
pursuant to the terms of this Agreement to the Employee on account of a
Separation from Service at a time when the Employee is a Specified Employee (as
defined for purposes of Internal Revenue Code Section 409A(a)(2)(B)(i)), such
deferred compensation shall not be paid to the Employee prior to the date that
is six (6) months after the Separation from Service or as otherwise permitted
under Treasury Regulations Section 1.409A-3(i)(2).
 
 
 

--------------------------------------------------------------------------------

 
(c)           For purposes of this Agreement, the following definitions shall
apply:
 
 
(i)
"Separation from Service" means, generally, a termination of employment with the
Company (or any successor or related employer treated as the service recipient
for purposes of Internal Revenue Code Section 409A), and shall have the same
meaning as such term has for purposes of Internal Revenue Code Section 409A
(including Treasury Regulation Section 1.409A-l(h)).

 
 
(ii)
"Involuntary Separation from Service" means a Separation from Service due to the
independent exercise of the unilateral authority of the Company (or any
successor or related employer treated as the service recipient for purposes of
Internal Revenue Code Section 409A) to terminate the Employee's employment,
other than due to the Employee's implicit or explicit request, where the
Employee was willing and able to continue employment with the
Company.  Notwithstanding the foregoing, a termination for Good Reason may
constitute an Involuntary Separation from Service.  Involuntary Separation from
Service shall have the same meaning as such term has for purposes of Internal
Revenue Code Section 409A (including Treasury Regulation Section 1.409A-l(n)).

 


 
~ Signature Page Follows ~
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
The Company:
 
 
CAS MEDICAL SYSTEMS, INC.






By:                /s/ Thomas M. Patton                             


Name:           Thomas M. Patton                                   


Title:             President and CEO                                  




 

 
Employee:    /s/ Brian J. Wagner                                
                      Brian J. Wagner







